Citation Nr: 9936097	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-07 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for low back 
disability. 

2.  Entitlement to service connection for depressive 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from August 1994 to 
January 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  A hearing was held before the undersigned Member of 
the Board at the RO in November 1997.

The appeal was last before the Board in May 1998, at which 
time it was remanded for further development.  Following 
completion, in part, of the development directed by the Board 
in the remand, the RO, in a Supplemental Statement of the 
Case mailed to the veteran in April 1999, continued to deny 
each issue on appeal.

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

The claims for service connection for low back disability and 
depressive disorder are, in each instance, not plausible.


CONCLUSION OF LAW

The claims for service connection for low back disability and 
depressive disorder are, in each instance, not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Low Back Disability

II.  Depressive Disorder

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues I and II is whether he has presented, with 
respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claims for service 
connection for the disabilities included in issues I and II 
are, in either instance, well grounded.

(Low Back Disability)

Concerning his claim for service connection for low back 
disability, the veteran contends, in substance, that he 
presently has the same which is, moreover, due to trauma 
sustained when he was struck in service by a vehicle when he 
was walking across a street.  In this regard, service medical 
records reflect that in August 1994 the veteran complained of 
experiencing pain "from [his] lower back" to his head in the 
aftermath of engaging in a hitting skills exercise.  The 
following year, in April 1995, the veteran, apparently while 
crossing a street, was struck by a slow moving vehicle.  On 
related presentation shortly thereafter, the veteran 
indicated that he was "[f]ine"; the impression, following 
physical examination, implicated vehicular trauma-related 
cervical strain.  Approximately nine months later, when the 
veteran was examined for service separation purposes in 
January 1996, he responded in the affirmative to an inquiry 
whether he then, or had in the past, experienced "recurrent 
back pain"; the formal examination report reflects that his 
spine was at that time (in January 1996) clinically evaluated 
as normal.

Subsequent to service, when he was examined by VA in June 
1996, the veteran alluded to the above-addressed inservice 
incident in which he was struck by a motor vehicle in April 
1995.  The pertinent assessments, following physical and X-
ray examination, were "[h]istory of" chronic low back pain 
and scoliosis involving the lumbar segment of the spine.  
Thereafter, the veteran, in the absence of any showing of 
"good cause", failed to report for pertinent VA examination 
scheduled in August 1998.  Therefore, in accordance with 
38 C.F.R. § 3.655 (1999), this aspect of the veteran's appeal 
will be considered on the basis of the evidence of record.

In considering the veteran's appeal for service connection 
for low back disability, the Board is constrained to point 
out that the chronic low back pain diagnosed in conjunction 
with his June 1996 VA examination was assessed by '[h]istory' 
only and he is not shown to have any other acquired chronic 
low back disability, the presence of which is prerequisite to 
any favorable claim for service connection therefor.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be 
sure, service connection might yet be established for the 
veteran's lumbar scoliosis, assessed in conjunction with his 
June 1996 VA examination and notwithstanding its congenital 
derivation, if in fact such condition is shown to have 
sustained superimposed injury/disability in service.  See VA 
O.G.C. Precedent 82-90 (July 18, 1990).  However, the veteran 
neither contends, nor does the evidence reflect, that his 
lumbar scoliosis sustained superimposed disablement in 
service.  Given the foregoing observations, then, the Board 
is constrained to conclude that a plausible claim for service 
connection for low back disability has not been presented.  
Therefore, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).

(Depressive Disorder)

Regarding his claim for service connection for depressive 
disorder, the veteran denies that he had the same prior to 
service.  Rather, he avers that such condition had its onset 
only "after" the above-addressed inservice incident in which 
he was struck by a vehicle when crossing a street in April 
1995.  In this regard, service medical records reflect that, 
on November 20, 1995, the veteran presented with "depressive 
feelings" and suicidal ideation related to stresses including 
those occasioned by other people "yell[ing] at him".  The 
preliminary impression, following an evaluation, implicated a 
passive- dependent personality disorder.  When he was 
formally examined the following day, the veteran related 
having attempted suicide on several occasions prior to 
service; the pertinent Axis I diagnosis was depressive 
disorder.  A "Report of Medical Board", dated November 27, 
1995, denotes that the veteran attempted suicide at ages 15 
and 17 prior to service; the diagnosis was depressive 
disorder, existing prior to service, in consideration of 
which the veteran's discharge from service was recommended.

Subsequent to service, when he was examined by VA in July 
1996, the veteran alluded to having a history of heavy 
consumption of alcohol as well as having been seen for a 
psychiatric problem in service.  Findings on mental status 
examination included a "restricted but appropriate" affect.  
The pertinent examination diagnosis was "[r]ule out major 
depression versus" a substance induced mood disorder.  Most 
recently, when examined by VA in November 1998, the veteran 
was found not to have any acquired psychiatric disability.

In considering the veteran's claim for service connection for 
depressive disorder, the Board would merely observe that the 
report of the veteran's June 1994 service entrance 
examination is silent for any reference to a psychiatric 
problem and thus, in accordance with the provisions of 
38 U.S.C.A. § 1132 (West 1991), he is presumed to have 
entered service in pertinently sound (i.e., free of any 
psychiatric impairment) condition.  Although such presumption 
may be rebutted by clear and unmistakable evidence to the 
contrary, such analysis is moot in the context of this issue 
on appeal, notwithstanding that the Board has no reason to 
dispute the veteran's above-cited assertion that he was free 
of psychiatric impairment prior to entering service, owing to 
the following consideration: When he was examined by VA in 
November 1998, the veteran was found not to have any 
depressive disorder or, indeed, any other acquired 
psychiatric disability, in the absence of which his related 
claim for service connection for depressive disorder is 
manifestly not plausible.  See Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Given such salient consideration, then, his 
related claim for service connection for depressive disorder 
is, as a matter of law, not well grounded.  38 U.S.C.A. 
§ 5107(a).  

In addition, although the Board has considered and disposed 
of the veteran's two foregoing claims for service connection 
on a ground different from that of the RO, the veteran has 
not been prejudiced by the Board's decision.  This is 
because, in assuming that these claims were well grounded, 
the RO accorded the veteran greater consideration than either 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand this case 
to the RO for consideration of the issue of whether either 
claim is well grounded would be pointless and, in light of 
the law cited above, would not result in a determination 
favorable to the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. 
Reg. 49, 747 (1992).  

Finally, as pertinent to each of the above-addressed issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient, as to each respective disability 
for which service connection is claimed, to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to each 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).

ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for low back disability and 
depressive disorder is, in each instance, denied.  


______________________________
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals





 

